Citation Nr: 1035849	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  06-37 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for upper gastrointestinal 
problems.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to September 
2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that, in part, denied service connection for 
upper gastrointestinal (GI) problems.

In December 2009, the Board, in part, remanded the claim for 
service connection for upper gastrointestinal problems for 
further development.


FINDING OF FACT

The Veteran currently does not have a chronic gastrointestinal 
disorder.


CONCLUSION OF LAW

The criteria for service connection for upper gastrointestinal 
problems are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim in the 
April 2006 rating decision, he was provided notice of the VCAA in 
October 2005.  The VCAA letter indicated the types of information 
and evidence necessary to substantiate a claim for service 
connection, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private and VA 
medical treatment records.  Thereafter, the Veteran received 
additional notice in December 2009, pertaining to the downstream 
disability rating and effective date elements of his claim, with 
subsequent readjudication in a June 2010 supplemental statement 
of the case.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
See also Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. App. 112.

In the December 2009 remand, the Board requested that the RO 
schedule the Veteran for a VA examination to determine the nature 
and etiology of the claimed upper gastrointestinal disorder.  The 
RO afforded the Veteran a VA examination in January 2010 and the 
examiner provided findings that were substantially responsive to 
the Board's request.  See Dyment v. West, 13 Vet. App. 141, 146-
47 (1999).

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, VA examination reports, and statements from 
the Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication that there 
exists any additional evidence that has a bearing on this case 
that has not been obtained.  The Veteran and his representative 
have been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  If a peptic ulcer is manifested to a degree of 10 
percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).   Service connection may be also granted for 
any disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and 
the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  
See Baldwin v. West, 13 Vet. App. 1 (1999).  

In March 2005, the Veteran filed a claim for service connection 
for upper GI problems, which allegedly began in January 1994, and 
blood in the stool, which allegedly began in June 2001.

In the October 2005 VCAA letter, the RO advised the Veteran that 
blood in the stool is a symptoms and not a disability, and asked 
him to clarify the nature of the claimed disability.

In November 2005 correspondence, the Veteran replied that he was 
not aware of a diagnosed disability resulting from blood in his 
stool and that he was not aware of a disability manifested by 
blood in his stool at the time, but wanted to acknowledge for the 
record if the symptom and/or condition appears in the future.

In a December 2006 statement accompanying the VA Form 9, he 
contested the RO's statement that blood in the stool is 
considered a laboratory result and not a disability in and of 
itself.  He stated that the laboratory results indicate an 
abnormality and that they indicate an as yet undiagnosed 
condition.  He added that VA should consider the 20 years of 
military meals as a contributory factor.

In a May 2007 statement, the Veteran's representative noted the 
diagnosis of possible peptic ulcer disease in service and, 
despite the finding of no pathology to render a diagnosis in the 
November 2005 VA examination report, asserted that service 
connection be granted for ongoing chronic GI problems.

The Veteran's service treatment records reflect complaints of 
upper GI problems.  

In February 1993, he complained of upper abdominal pain for the 
past two weeks.  He was diagnosed with rule out peptic ulcer 
disease and provided Tagamet.  

In March 1993, he stated that he no longer had abdominal pain.  
He was diagnosed with rule out resolved peptic ulcer disease and 
advised to finish the Tagamet.  

In January 1997, he complained of recurrent epigastric pain 
relieved by medication.  An upper GI series the following month 
revealed a mild deformity of the duodenal bulb possibly from 
previous peptic ulcer disease but no current ulcer in the stomach 
or duodenum, or diaphragmatic hernia.  Minimal gastroesophageal 
reflux was noted.  

In June 2001, he complained of blood in the stool for the past 
two weeks.  He denied gastroesophageal reflux disease symptoms, 
weight loss, and abdominal pain.  Examination of the rectum 
revealed no external lesions.  He was diagnosed with rectal 
bleeding.  

In July 2001, he again complained of blood in the stool.  He 
denied any change in appetite.  Examination revealed normal 
rectal tone, no external lesions, and no hemorrhoids.  He was 
scheduled for a colonoscopy.

A September 2001 colonoscopy revealed normal colonic mucosa, no 
bleeding sites, no masses or polyps, and no vascular 
abnormalities.  The impression was of a normal colonoscopic 
examination.

An April 2005 retirement examination revealed a skin tag 
consistent with a non-acute hemorrhoid, no frank bleeding, and 
heme positive stool.  Repeat colonoscopy was recommended to 
localize the site of intermittent GI bleeding.

In May 2005, he reported a history of lower GI bleeding and asked 
for a GI consult as he was retiring.  The diagnosis was of 
probable rectal bleeding and a colonoscopy was scheduled.

A May 2005 colonoscopy revealed a few small diverticula in the 
sigmoid.  A high fiber diet and virtual colonoscopy were 
recommended.

A June 2005 note reflects that the virtual colonoscopy was 
normal, but that there was a significant abnormality seen outside 
the colon that may require further evaluation.

Post service, a November 2005 VA examination report reflects a 
history of passing some blood in the stool several times in March 
2005.  The Veteran denied any pain in the abdomen, change in 
bodyweight, and vomiting.  He also noted no prior treatment 
except for colonoscopies in 2001 and 2005 that were reportedly 
normal.  He denied any functional impairment or any time lost 
from work.  Examination revealed a normal abdomen and rectum.  
The examiner reported that an upper GI series was normal.  The 
examiner then stated that there is no diagnosis for the claimed 
condition of upper GI problems.  The examiner noted that the 
Veteran had some episodes of rectal bleeding but pointed out that 
the upper GI series was normal, as well as the September 2001 
colonoscopy, the report of which was provided by the Veteran.

A January 2010 VA examination report reflects a history of blood 
in the stool that recurs approximately every six months.  The 
Veteran denied any periods of incapacitation due to stomach or 
duodenal disease; episodes of abdominal colic, nausea or 
vomiting, or abdominal distention; gnawing or burning pain; 
episodes of hematemesis or melena; or history of nausea, 
vomiting, or diarrhea.  The examiner indicated that a review of 
the Veteran's claims file had been conducted, noting the normal 
colonoscopies in 2001 and 2005, the latter showing a few 
diverticuli and a recommendation of a high fiber diet.  
Examination revealed a normal abdomen with no tenderness, no 
external or palpable internal hemorrhoids, good rectal tone, and 
heme negative stool.  There were no signs of significant weight 
loss or malnutrition, or signs of anemia.  The examiner listed a 
diagnosis of occasional blood in the stool but noted that there 
is no pathology to render this diagnosis on today's examination.  
The examiner reiterated that there is no diagnosed condition on 
today's examination.

Initially, the Board notes that the record does not reflect, and 
the Veteran does not contend, that his upper GI problems are due 
to an undiagnosed illness from service in the Persian Gulf.  
Thus, the provisions of 38 U.S.C.A. § 1117 (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.317 (2009) are not applicable.  

Given the above, the Board observes that the Veteran may have had 
peptic ulcer disease and occasional blood in the stool in 
service.  However, with medication, the peptic ulcer disease 
resolved in service and no chronic disability manifested by blood 
in the stool was ever established in service.  Furthermore, the 
post-service medical evidence fails to show that he has a current 
disability of the GI system.  Thus, the Board finds that the 
Veteran currently does not have a GI disorder.

The Board notes the Veteran's contention that his abnormal 
laboratory results of blood in the stool represent a disability, 
or at least a disability that just has not yet been diagnosed.  
However, as noted by the RO, an abnormal laboratory finding that 
results in no objective symptomatology is not a disability for VA 
purposes, since there is no industrial impairment.  See, e.g., 38 
C.F.R. §§ 4.1, 4.10 (2009); 61 Fed. Reg. 20,440, 20,445 (May 7, 
1996) (Diagnoses such as hyperlipidemia, elevated triglycerides, 
and elevated cholesterol are actually laboratory results and are 
not, in and of themselves, disabilities, and are not appropriate 
entities for the rating schedule.).  As for a disability that 
just has not yet been diagnosed, the Board reiterates that a 
current disability is required to establish service connection.  

As indicated above, Congress has specifically limited entitlement 
to service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  Simply put, in the absence of proof of present 
disability, there can be no valid claim.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Thus, as there is no GI disorder that can be 
related to service, the claim for service connection for upper GI 
problems is denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for upper gastrointestinal problems is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


